    Case 4:19-cv-00130-KPJ Document 75 Filed 12/11/19 Page 1 of 1 PageID #: 1365



                             IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

      AXCESS GLOBAL SCIENCES, LLC,                           §
      PRUVIT VENTURES, INC., and                             §
      UNIVERSITY OF SOUTH FLORIDA                            §
      RESEARCH FOUNDATION, INC.,                             §
                                                             § Action No.: 4:19-cv-130-KPJ
               Plaintiffs,                                   §
                                                             §
      v.                                                     §
                                                             §
      FOREVERGREEN INTERNATIONAL, LLC,                       §
                                                             §
               Defendant.                                    §


                                       ORDER OF DISMISSAL

            Pending before the Court is the parties’ Joint Motion to Dismiss All Claims with Prejudice

    (the “Motion”) (Dkt. 74). In the Motion, the parties represent they have resolved their disputes and

    request that the case be dismissed with prejudice. See Dkt. 74. After reviewing the Motion and the

    record in this case, the Court finds the Motion (Dkt. 74) is GRANTED.

            Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that this entire

.   action, and all the claims asserted therein, be DISMISSED WITH PREJUDICE. Each party shall

    bear its own costs.

            All relief not previously granted is hereby DENIED, and the Clerk is directed to CLOSE

    this civil action.

            So ORDERED and SIGNED this 11th day of December, 2019.




                                                  ____________________________________
                                                  KIMBERLY C. PRIEST JOHNSON
                                                  UNITED STATES MAGISTRATE JUDGE
